Citation Nr: 0640177	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the finally decided claim of entitlement to service 
connection for the cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Forces Far East 
(USAFFE) from August 1941 to June 1946.  The appellant is 
advancing her claim as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In July 2004, the RO determined that the appellant did not 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for the 
cause for the veteran's death.  

A review of the appellant's Substantive Appeal shows that she 
requested a personal hearing at the RO before a Board member.  
The appellant's September 2005 statement shows that she 
withdrew her request for a personal hearing before a Board 
member, and instead presented testimony at an informal 
hearing conference.  The Board concludes that the September 
2005 written statement is an express withdrawal of the 
appellant's request to present personal testimony at an RO 
hearing before a Board member.  Accordingly, additional 
development is not necessary with regard to the appellant's 
hearing request.  


FINDINGS OF FACT

1.  The appellant initially filed a claim of entitlement to 
service connection for the cause of the veteran's death in 
September 1999; in April 2000, the RO denied the claim; she 
was notified of the RO's denial in May 2000; she did not file 
a timely Notice of Disagreement; therefore, the RO's April 
2000 decision is final.  

2.  The appellant filed a claim to reopen the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death; in February 2003, the RO 
determined that the appellant did not submit new and material 
evidence to reopen the claim; the appellant did not file a 
timely Notice of Disagreement with the February 2003 
decision; therefore, this decision is also final.  

3.  The February 2003 final decision is the last unappealed 
decision of record.  

4.  The evidence submitted subsequent to the RO's February 
2003 final decision is new to the extent that a substantial 
amount of the evidence was not associated with the claims 
file at the time the RO rendered the February 2003 decision; 
however, the evidence is not material to the claim of 
entitlement to service connection for the cause of the 
veteran's death, as the evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The RO's February 2003 decision denying the claim to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2006).  

2.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In the instant appeal, the appellant has not received a 
notice letter which informs her of the requirements outlined 
in Dingess.  Although the appellant has not been provided 
notice of the type of evidence necessary to establish an 
effective date pertaining to the claim of whether new and 
material evidence has been submitted to reopen the finally 
decided claim of entitlement to service connection for the 
cause of the veteran's death, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

As explained below, the Board has determined that the 
appellant has not submitted new and material evidence to 
reopen the finally decided claim of entitlement to service 
connection for the cause of the veteran's death.  
Consequently, an effective date will not be assigned; 
therefore, while the appellant was not notified of the 
required evidence pertinent to this element, there is no 
possibility of any prejudice to the appellant.  See Bernard.  

In May 2004, the appellant was provided with correspondence 
(notice letter) which informed her of the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
concludes that the discussions contained in the May 2004 
notice letter complied with VA's duty to notify.  For 
example, the appellant was specifically notified of the 
evidence that is necessary to substantiate the claim; she was 
informed of the responsibilities imposed upon her and VA 
during the claims process; she was informed of the evidence 
that VA received, and had not received, in connection with 
the claim; and she was informed of where to send the 
information and how to contact VA if she had questions or 
needed assistance.  The veteran was also notified of the 
efforts that VA would make to assist her in obtaining 
evidence necessary to substantiate the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was also told, in 
essence, to submit all evidence she had in her possession 
that was relevant to the claim.  

The Board also observes that the appellant was specifically 
informed of the evidence necessary to reopen the finally 
decided claim of entitlement to service connection for the 
cause of the veteran's death.  For example, she was informed 
of what type of information is considered "new" and 
"material."  She was informed that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  She was informed that her claim 
was previously denied because she did not submit new and 
material evidence.  In essence, she was informed that the 
evidence that she submits must relate the cause of the 
veteran's death to service.  The RO also informed her of what 
the evidence must demonstrate to establish entitlement to 
dependency and indemnity compensation (DIC) benefits.  
Accordingly, VA has satisfied the duty to notify the 
appellant as it pertains to claims involving new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board observes that VA also satisfied the duty to assist 
the appellant.  The record reflects that the veteran's 
service records, lay statements from various individuals, 
statements made by the veteran during his lifetime, and the 
appellant's statements have been obtained and associated with 
the claims file.  The appellant has not identified any other 
obtainable medical records or evidence pertinent to the 
claim.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist the appellant.  

II.  Analysis

The appellant essentially maintains that she has submitted 
both new and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The record from the Office of the Civil 
Registrar shows that the veteran died on April [redacted], 1992.  The 
appellant is advancing her claim as the deceased veteran's 
surviving spouse.  

In September 1999, the appellant initially filed the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The RO denied the claim in April 2000 and 
notified the appellant of the denial by correspondence dated 
in May 2000.  The appellant did not file a timely Notice of 
Disagreement with the RO's April 2000 decision.  Accordingly, 
the RO's April 2000 decision is final.  

The appellant attempted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death in 
December 2002.  In February 2003, the RO determined that the 
appellant did not submit new and material evidence to reopen 
the finally decided claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant did not file a timely Notice of Disagreement with 
the February 2003 decision.  The RO's February 2003 decision 
is final and is the last unappealed decision of record.  

The appellant filed the most recent claim to reopen the 
finally decided claim of entitlement to service connection 
for the cause of the veteran's death in April 2004.  
Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  A final decision 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Note that regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, which specifically apply to 
claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
veteran's claim to reopen was received subsequent to the 
effective date of the new regulations, the Board finds that 
such new regulations and provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2006).  

At the time of the RO's February 2003 decision, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, the veteran was not in 
receipt of service-connected benefits for any disability or 
disorder.  The evidence associated with the claims file at 
the time of the February 2003 decision was rendered included 
the veteran's service records which includes the June 1946 
service separation examination; the record from the Office of 
the Civil Registrar; Certificates of Identification; lay 
statements from various individuals, which pertain to the 
veteran's medical problems during his service in the United 
States Army Forces Far East (USAFFE); and the appellant's 
statements in support the claim.  

The June 1946 separation examination report shows that the 
veteran's cardiovascular system and lungs were normal.  The 
document entitled "Office of the Civil Registrar" shows 
that the veteran died on April [redacted], 1992.  The cause of the 
veteran's death is listed as cardio respiratory arrest.  The 
lay statements associated with the claims file at the time of 
the February 2003 decision reports that the veteran 
contracted malaria during his period of service and that he 
experienced stomach problems, blood in his stools, hernia, 
nosebleeds, fatigue, pain in the area of his genitalia, and 
difficulty breathing.  

The lay statements and the veteran's statements during his 
lifetime did not indicate that he experienced a disorder of 
the cardiovascular system.  The claims file did not include 
any medical records which demonstrated that the veteran had a 
disorder of the cardiovascular system at anytime during his 
service, or that he was treated for a disorder of the 
cardiovascular system following his discharge from service.  

The July 2002 statement in support of the appellant's claim 
provided details of her marriage to the veteran and his 
service in the Philippine Army.  She stated that during the 
veteran's lifetime, he informed her that he contracted 
malaria during his period of service.  There is nothing in 
the appellant's statement that indicates that the veteran had 
a disorder of the cardiovascular system during his period of 
service.  

In February 2003, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  As stated above, the appellant was notified 
of the decision in February 2003, she did not the appeal 
decision and the decision became final.  

The evidence received subsequent to the RO's February 2003 
decision primarily includes statements from the appellant in 
support of her claim.  In these statements, the appellant 
maintains that she is need of financial support.  She states 
that while her husband was enlisted in the USAFFE, he 
sustained a shrapnel wound to the right foot and that he 
contracted malaria.  She argues that the symptoms associated 
with malaria resulted in another illness, which ultimately 
caused the veteran's death.  In other statements she 
reiterates that malaria and the shrapnel wound to the right 
foot ultimately resulted in the veteran's death.  The 
appellant did not provide any medical evidence in conjunction 
with these statements to support her assertions pertaining to 
the cause of the veteran's death.  (See the appellant's 
statements, dated in July 2004, September 2004, February 
2005, June 2005, August 2005, September 2005, and February 
2006).  

The evidence received subsequent to the RO's February 2003 
decision also includes statements from various sources which 
indicate that the appellant is a widow of the deceased 
veteran and that she has no source of income.  (See 
statements from the Philippine National Red Cross, dated in 
February 2005; a Medical Certificate from Dr. D. Reyes, dated 
in February 2005; a Certification from the mayor's office in 
the Republic of the Philippines, Province of Marinduque, 
Municipality of Boac, dated in February 2005; and the record 
from the Office of Punong Barangay, dated in February 2005).  

A review of the record shows that the appellant did not 
submit any medical evidence which tends to show that the 
veteran either died as a result of a service-connected 
disability, or that the cause of the veteran's death was 
otherwise related to his period of service.  The Board 
observes the appellant's arguments pertaining to a shrapnel 
wound to the veteran's right foot and malaria; however, she 
did not submit medical evidence which tends to show that the 
veteran sustained a shrapnel wound to the right foot and/or 
that the veteran contracted malaria during his period of 
service.  Further, even if there was evidence which tends to 
show that the veteran sustained a shrapnel wound to the right 
foot and/or that the veteran contracted malaria during his 
period of service, the record is still without any medical 
evidence which demonstrates that a shrapnel wound to the 
right foot and/or malaria caused the veteran's death.  Given 
the foregoing, the Board concludes that the appellant's 
arguments are not supported by the evidence of record.  

Similarly, the appellant did not submit any medical evidence 
which tends to show that cardio respiratory arrest is related 
to the veteran's period of service.  In fact, the appellant 
has not submitted any post-service medical evidence which 
pertains to the veteran.  

The Board concludes that the requirements necessary to 
establish new and material evidence to reopen the finally 
decided claim of entitlement to service connection for the 
cause of the veteran's death have not been met.  A 
substantial amount of the evidence submitted subsequent to 
the RO's February 2003 final decision, is new to the extent 
that the evidence was not associated with the claims file at 
the time the RO rendered the final decision.  This evidence, 
however, is not material to the appellant's claim, as the 
evidence does not demonstrate that the veteran either died as 
a result of a service-connected disability, or that the cause 
of the veteran's death was otherwise related to his period of 
service.  

In fact, the only new evidence that the appellant submitted 
is evidence that primarily shows that the appellant does not 
have a source of income and her assertions that the veteran 
sustained a shrapnel wound to the right foot and that the 
veteran contracted malaria during his period of service, 
which she believes ultimately resulted in the veteran's 
death.  Material evidence would be evidence showing that the 
veteran died from a service-connected disability or that the 
cause of the veteran's death is related to his period of 
service.  In the absence of evidence which tends to show that 
the veteran died from a service-connected disability or that 
the cause of the veteran's death is related to his period of 
service, the Board finds that the evidence received 
subsequent to the RO's final decision is not both new and 
material to the claim of entitlement to service connection 
for the cause of the veteran's death.  

The Board does not doubt the sincerity of the appellant's 
belief that the cause of the veteran's death is related to 
his period of service.  However, as a layman without the 
appropriate medical training and expertise, she is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, the appellant has not offered a basis to reopen 
the finally decided claim of entitlement to service 
connection for the cause of the veteran's death; therefore, 
the Board will not reopen the claim for review on the merits.  
38 U.S.C.A. § 5108 (West 2002).  Thus, the claim is denied.  


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  The claim is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


